                                 Case 1:20-mc-01584-JO Document 1-1 Filed 07/13/20 Page 1 of 1 PageID #: 18

TO: Clerk's Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


      APPLICATION FOR LEAVE
    TO FILE DOCUMENT UNDER SEAL

                                                                                                  A) If pursuant to a prior Court Order:
********************************                                                                  Docket Number of Case in Which Entered: --------
                                                                                                  Judge/Magistrate Judge: _______________
INFORMATION ASSOCIATED WITH THE                                                                   Date Entered: ___________________
CELLULAR DEVICE ASSIGNED CALL
NUMBER (229) 418-8231,THAT                                          20-MC-1584 (JO)
IS STORED AT PREMISES CONTROLLED
BY T-MOBILE                                                         Docket Number

********************************
                                                                                                  B) If a new application, the statute,regulation,or other legal basis that
SUBMITTED BY: Plaintiff                                    Defendant DOJ ✓                        authorizes filing under seal
Name: Nadia Shibata
Firm Name:United States Attorney's Office
Address: 271 Cadman Plaza E
          Brookl.Y!!,_ NY 11201
Phone Number:_7'--'l,...,,8'-'
                            -2:::..:c5'-'4-_,6e.:2ec::.9=5_________                               ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address: Nadia.Shihata@usdoj.gov                                                           AND MAY NOT BE UNSEALED UNTIL 10/13/20 WITH 90-DAY
                                                                                                  EXTENSION AVAILABLE ON SHOWING OF NEED.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES ✓ NO
If yes, state description of document to be entered on docket sheet:                              DATED: 7/13/20 Brooklyn                  ,NEW YORK
                                                                                                                       James Orenstein Digitally signed by James Orenstein
                                                                                                                                       Date: 2020.07.13 16:00:16 -04'00'



                                                                                                  U.S. MAGISTRATE JUDGE

                                                                                                  RECEIVED IN CLERK'S OFFICE----------
                                                                                                                               DATE
MANDATORY CERTIFICATION OF SERVICE:
A.)_ A copy of this application either has been or will be promptly served upon all parties to this action,B.) _ Service is excused by 31 U.S.C. 3730(b),or by
the following other statute or regulation:___ ; or C.) _{_This is a criminal document submitted, and flight public safety,or security are significant concerns.
(Check one)

                                  Jul.Y..!li. 2020                           /V�c<]�dz;.,
                                     DATE                                             SIGNATURE
